Exhibit 12.1 Calculation of Ratio of Earnings to Fixed Charges Fiscal Year Ended June 30, (In thousands) Fixed Charges: Interest expense $ Capitalized interest — — — Estimate of interest within rental expense 84 Fixed Charges $ Earnings: Add: Loss before income taxes $ ) $ ) $ ) $ ) $ ) Fixed charges Less: Capitalized interest ) ) — — — Deficiency of earnings to cover fixed charges $ ) $ ) $ ) $ ) $ ) Ratio of earnings to fixed charges 1 — 1 Earnings for the fiscal years ended June30, 2016, 2015, 2014, 2013, and 2012 were inadequate to cover fixed charges and accordingly, no ratio to fixed charges is disclosed for those periods.
